DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 30 August 2022, in the matter of Application N° 16/337,350.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following on the second After Final amendment filed 30 June 2022, no additions or cancelations to the claims have been made.  One amendment to claim 22 is made which adds a period to the end.  The amendment is editorial and adds no limitations or new matter.
Thus, claims 15-17, 21, 22, 24, 25, 27, 29, 30, and 32-34 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ remarks, while having been fully considered, remain unpersuasive with the exception of one point: Garigapati does not expressly teach the use of a mixture of di- and tricalcium silicate in its adhesive preparations.  On this point alone, the Examiner withdraws the rejection in its current state, and remakes it herein below to address this deficiency.
New Rejections
Applicants’ response has necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 21, 22, 24, 25, 27, 29, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Garigapati et al. (US Pre-Grant Publication Nº 2012/0288446 A1; of record) in view of Asgary (USPN 8,105,086 B2)
As presently amended, claim 15 recites a method of adhering a first soft tissue to a second soft tissue using a tissue adhesive which comprises an aqueous solution, at least 50 wt% of the total solids content of α-tricalcium phosphate (α-TCP), 15-45 wt% of the total solids content of a phosphorylated amino acid, and a silicate compound, which is a mixture of di- and tricalcium silicate.  
The positively recited method steps comprise the steps of:
applying the tissue adhesive to the first soft tissue or the second soft tissue (and optionally leaving the adhesive for suitable period of time);
contacting the first and second tissues with one another;
(optionally applying pressure to the two tissues for a suitable period of time); and
letting the tissue adhesive cure.
Garigapati is directed to tissue adhesion (see e.g., Abstract) and compositions which are disclosed as being applied in such a manner are similarly disclosed.  Example 3, for instance, expressly teaches an aqueous composition containing α-TCP, phosphoserine, and water (see Table 3, formulation 4).
MPEP §2123(II) states that, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  In the instant case, the Examiner notes that the practiced compositions teach the inclusion of an additive (see e.g., claim 13).  As evidenced by the above teachings of Example 3, for instance, α-TCP appears to be a preferred additive compound.  Alpha-TCP is also disclosed in claim 14 as defining the additive component.  Also disclosed by claim 14 is that the additive may be defined by multiple compounds, among which, calcium silicate is taught.
The claims disclose applying an adhesive formulation to a first surface (e.g., bone) and then placing that first surface in contact with a material (e.g., soft tissue) to be joined to the bone and then allowing the adhesive mixture to cure (see e.g., claims 109 and 110).  The application of pressure is optional (see e.g., 109 and 116).
The foregoing is considered to teach each of the recited limitations of claims 15 and 17, with the sole exception that the reference does not expressly disclose calcium silicate as being a mixture of dicalcium and tricalcium silicate.
Despite this noted deficiency, the Examiner submits that the claimed method would have been prima facie obvious to the ordinarily skilled artisan ahead of the effective filing date of the instant invention.
Evidence supporting the Examiner’s position is taken from the teachings of Asgary, which like Garigapati, is directed to adhesive dental and medical biomaterial used to not only seal, fill, cavities, but also used in healing, generating, and regenerating soft tissue as well as hard tissue (see e.g., Abstract; claims; Examples).
At the outset, Applicants will note that Asgary’s teachings provide less focus on the delivered active agent.  Therein, the reference does not provide express disclosure that said active may be phosphoserine, as instantly claimed.
However, where the reference provides a nexus is with respect to the carrier composition.  Like Garigapati, Asgary teaches providing soft tissue adhesion by administering an aqueous carrier composition comprising a calcium silicate component, and tricalcium phosphate (see e.g., claims 1-9).  More specifically, Examples One through Four and Seven disclose that this carrier comprises a mixture of dicalcium silicate, tricalcium silicate, and tricalcium phosphate in one or ten liters of water.  Examples Five and Six are noted as providing a similar, but alternate disclosure that uses calcium silicate.
Thus, based on the contributions of Asgary, the Examiner submits that a person of ordinary skill in the art would have had a reasonable expectation of successfully achieving the instantly claimed method by modifying the calcium silicate component of the administered composition of Garigapati
MPEP §2143 provides several rationales under which the Examiner deems to contribute to a prima facie showing of obviousness.  Most prominently, the Examiner submits that the simple substitution of one known element for another would have provided predictable results, particularly in view of the cited references.
Stated another way, simply substituting calcium silicate in the Garigapati formulations with a mixture of dicalcium and tricalcium silicate as presented by Asgary would have provided the ordinarily skilled artisan with a composition having utility as a soft tissue adhesive composition.  Both references are directed to teaching compositions that adhere soft tissue.  Garigapati teaches and suggests adhering two soft tissues together, but doing so with a composition comprising calcium silicate.  Asgary teach and suggests soft tissue adhesion.  However, its preferred compositions are taught as comprising either a mixture of dicalcium silicate and tricalcium silicate or just calcium silicate.  This latter teaching is considered to guide the skilled artisan to understanding that the two calcium silicate species are interchangeable, and thus provide a similar and predictable composition upon substitution.
Thus, absent a clear showing of evidence to the contrary, the Examiner submits that the combined teachings of Garigapati and Asgary render the limitations of claim 15, prima facie obvious.
Claims 16 and 34 recite that at least one of the first and second tissues is selected from such materials as tendon, ligament, fascia, skin, fibrous tissue, muscle, fat, nerve, or blood vessel.  The foregoing teaches that at least one of the materials involved in the adhesion process is a soft material.  Such tissue is further defined as including tendon, ligament, and cartilage.  See e.g., ¶[0039], ¶[0040], and ¶[0069].
The previously recited limitations of claims 21-30 and 32-34 are directed to previously rejected compositional limitations of canceled claims 20 and 2-13, respectively.
Claim 22 recites that the amount of phosphorylated amino acid (e.g., phosphoserine) will be present in an amount ranging from 50-85 wt% of the composition.  Claim 23 narrows this range to 60-80 wt%.  Claims 24 and 25 recite ranges for the phosphorylated amino acid.  Claim 28 recites that at least 98 wt% of the composition will comprise the aqueous solution, α-TCP, and phosphorylated amino acid and that the phosphorylated amino acid represents 60-80 wt% of the composition.  Claim 21 recites a similar combination of limitations as does claim 28 with the exception that the trio of elements comprise 95 wt% of the composition and the phosphorylated amino acid represents 50-85 wt% of the composition.  Claim 29 recites that the combination of the three elements will represent at least 98 wt% of the adhesive composition and that the phosphorylated amino acid is present in an amount of 15-35%.
The aforementioned formulation disclosed in Table 3 of Example 3 of Garigapati is one which discloses that the three recited components represent 100% of the composition.  Such is considered to expressly meet the at least 95 wt% and at least 98 wt% portion of claims 21 and 26-29.  Though that particular formulation does teach the limitations recited in claims 24 and 29, it is deficient with respect to the recitations of claims 22, 23, 25, and 28 as the formulation contains only 31.9 wt% of phosphoserine.
Despite this perceived deficiency, the Examiner points out that Garigapati provides broader teaching and suggestion for the phosphoserine component.  Throughout the reference, this component is taught and suggested as ranging from 10 wt% to 90 wt% of the composition (see e.g., ¶[0017]; claim 1).
Based on the combined teachings within the reference, the Examiner presents the conclusion that a person of ordinary skill in the art would have been had a reasonable expectation of success in producing any of the recited compositions of claims 22, 23, and 28.  As stated above, the reference provides a clear teaching for a composition which is composed of α-TCP, phosphoserine, and water.  Though that Example provides a specific example with a specific amount of phosphoserine, the reference provides additional, seemingly non-preferred embodiments or teachings in the more broadly disclosed range of 10-90 wt% of the phosphoserine component.  As such, the broader disclosure is considered to teach and suggest the recited limitations, absent a clear showing of evidence to the contrary.  See MPEP §2123(II).
The limitations recited in claim 30 narrow the phosphorylated amino acid to phosphorylated serine.  This limitation is expressly met by the foregoing formulation disclosed in Example 3 (Table 3; formulation 4).  As the composition discloses being composed of only α-TCP, phosphorylated serine, and water, it thus expressly meets the limitations recited in claim 32 as it contains no silicate compound and the “aqueous solution” is water.  
Lastly, claim 33 recites that the composition of claim 15 will further comprise a hydrogel.  The Examiner notes that the instant specification identifies such a component as being the aqueous solution being in the form of a hydrogel such as hyaluronic acid, chitosan, collagen or combination thereof (see Spec. pg. 6, lines 26-29).
The practiced compositions of Garigapati are taught as further comprising an additive wherein the additive is selected from such compounds as collagen (see e.g., claims 13 and 14).  The disclosure of the reference is thus considered to teach and suggest that the practiced composition may be in the form of a collagen-based hydrogel. 
Based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.  The Examiner notes that the method disclosed in Example 1 is deficient somewhat in that it does not disclose adhering together two surfaces of soft tissue.  However, since the broader teachings of the reference teach and suggest the adhesion of soft tissue, the reference is thus considered to minimally suggest to the skilled artisan that two such surfaces may also be adhered.  Furthermore, the Examiner advances the argument that the method disclosed by ¶[0070] is   demonstrative of the limitations of claim 17 that the adhesion procedure may be conducted outside of the body (aka in vitro).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 12-18, and 22-27 of copending Application Nº 16/337,355 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
At the outset, the Examiner points out that the prosecution history of the instant application provided no restriction between the composition and method of treatment, currently at issue.  The prosecution history of the reference ‘355 application has provided a restriction establishing distinction between the composition and method in that case.
As the instant application has made no such distinction, a case of nonstatutory obviousness-type double patenting remains between the two pending applications.
Claim 1 of the reference ‘355 application recites a composition comprising an aqueous solution, a silicate compound, α-TCP, and a phosphorylated amino acid, wherein the silicate compound, as presently amended, is a mixture of di- and tricalcium silicate.  The claim additionally recites that the phosphorylated amino acid is present in an amount ranging from 15-90 wt% of the composition, the combined amount of silicate compound and α-TCP is 10-85 wt% and the weight ratio of silicate compound to α-TCP ranges from 1:0.001 to 1:100.
Claim 13 of the reference ‘355 application recites a biological tissue adhesive composition comprising the composition of claim 1.
Claim 22 of the reference ‘355 application recites a method of adhering a first tissue to a second surface using the tissue adhesive of claim 13.  The steps for doing this comprise applying the composition of claim 13 to a first or second surface and optionally leaving it for a period of time; bringing the first and second surfaces into contact with one another; and optionally applying pressure on the first and second tissues for a period of time; and letting the adhesive cure.
Such is considered to read on the limitations recited by instant claim 15.  The remainder of the instant dependent claims are read on by at least reference claims: 2-6, 8-10, 12-18, 22, 23, 26, and 27.
The Examiner acknowledges that the recited method of the reference application is currently withdrawn from consideration.  However, in the absence of a restriction requirement present in the instant application, the instantly claimed method is considered to be read upon by both the composition and method of treatment limitations of the cited claims of the reference ‘355 application.
Therein, were the reference application available as prior art, the Examiner respectfully advances that the claims of this application would minimally present a showing of prima facie obviousness over the instantly recited method, if not, a showing of anticipation.  As such, the reference claims would have guided a person of ordinary skill in the art to the instantly claimed method of treatment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims have been rejected; no claims are allowed.
	


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615